[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-15923         ELEVENTH CIRCUIT
                            Non-Argument Calendar     OCTOBER 17, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                           Agency No. A079-417-097


ALI HASSAN JASEM,

                                                                        Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________

                               (October 17, 2011)

Before EDMONDSON, MARTIN, and KRAVITCH, Circuit Judges.

PER CURIAM:

      Ali Hassan Jasem, a Shi’a Muslim and a native and citizen of Iraq, petitions

for review of the Board of Immigration Appeals’s (“BIA”) denial of his second
motion to reopen removal proceedings on the basis of changed country conditions

in Iraq. On appeal, Jasem argues that the BIA erred in concluding that there were

insufficient changed country conditions in Iraq by ignoring evidence of increased

violence along with a simultaneous decrease in security.

      We review the denial of a motion to reopen an immigration petition for an

abuse of discretion. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009). Our review “is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner.” Id.

      An alien may file one motion to reopen removal proceedings and generally

must file the motion within ninety days of the date of the BIA’s final

administrative removal order. 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. §

1003.2(c)(2). However, these time and numerical limitations do not apply where

(1) the motion seeks asylum, withholding of removal, or CAT relief; (2) the

motion is based on changed country conditions; and (3) the evidence of changed

conditions is material and “was not available and would not have been discovered

or presented at the previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); see 8

C.F.R. §§ 1003.2(c)(3)(ii) and 1003.23(b)(4)(i); Jiang, 568 F.3d at 1256. Proving

that evidence is material is a “heavy burden” because an alien seeking to reopen

removal proceedings on the basis of changed country conditions must demonstrate

                                         2
“that, if the proceedings were opened, the new evidence would likely change the

result in the case.” Jiang, 568 F.3d at 1256-57.

      To establish eligibility for asylum or withholding of removal, “an applicant

must establish that [he] has a well-founded fear that [he] will be persecuted if

removed to [his] home country on account of race, religion, nationality,

membership in a particular social group, or political opinion.” Li v. U.S. Att’y

Gen., 488 F.3d 1371, 1374 (11th Cir. 2007); 8 U.S.C. §§ 1101(a)(42), 1158(b)(1),

and 1231(b)(3). To qualify for CAT relief, an applicant must demonstrate that it is

“more likely than not” that he will be tortured upon his return to the proposed

country of removal. 8 C.F.R. § 208.16(c)(2). We have stated that private acts of

violence, general criminal activity, and purely personal retribution do not qualify

as persecution based on a statutorily protected ground. See Ruiz v. U.S. Att’y

Gen., 440 F.3d 1247, 1258 (11th Cir. 2006); Sanchez v. U.S. Att’y Gen., 392 F.3d

434, 438 (11th Cir. 2004). Moreover, we have held that noncriminal informants

do not constitute a particular social group under the INA. Castillo-Arias v. U.S.

Att’y Gen., 446 F.3d 1190, 1197-98 (11th Cir. 2006). Nor does asylum eligibility

extend “to anyone who fears the general danger that inevitably accompanies

political ferment and factional strife.” Mazariegos v. U.S. Att’y Gen., 241 F.3d

1320, 1328 (11th Cir. 2001) (quotation marks omitted).

                                          3
       Upon review of the record and consideration of the parties’ briefs, we find

that the BIA did not abuse its discretion in denying Jasem’s second motion to

reopen. First, because the BIA adequately reviewed Jasem’s motion and the

evidence of changed country conditions that he filed in support, the BIA did not

act arbitrarily or capriciously. See Jiang, 568 F.3d at 1258. Second, Jasem’s

second motion to reopen was untimely and number-barred, because it was filed

four years after the BIA’s final order of removal but did not demonstrate changed

country conditions in Iraq that were material and could not have been discovered

at the time of the removal proceedings. See id. at 1256. Rather, while Jasem’s

evidence showed ongoing general violence stemming from the government’s

transition, he did not demonstrate increased violence specifically directed at

individuals similar to him. See Mazariegos, 241 F.3d at 1328 (“the INA does not

extend eligibility for asylum to anyone who fears the general danger that

inevitably accompanies political ferment and factional strife.” (quotation marks

omitted)).1 As such, he failed to demonstrate that the “new evidence would likely




       1
         To be sure, Jasem testified that an alien smuggler asserted a personal vendetta that
constitutes a direct and targeted threat. However, purely personal retribution and private acts of
violence do not qualify as persecution based on a statutorily protected ground, and, even as a
noncriminal informant for the United States, Jasem would not fall within a particular social
group. See Ruiz, 440 F.3d at 1258; Sanchez, 392 F.3d at 438.

                                                 4
change the result in his case,” Jiang, 568 F.3d at 1257, and consequently the

agency did not abuse its discretion in this denying relief.

      PETITION DENIED.




                                          5